DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 13, 16-18 and 29-33 have been cancelled.  Claims 1, 6-12, 14, 15, 19-28 and 34 have been considered to the extent that they read on the elected species of (1) the S-adenosylmethionine cycle enzyme species of methionine adenosyltransferase, and (2) the objective substance species of a metabolite the biosynthesis of which requires S-adenosylmethionine.
Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 12, 14, 15, 19, 20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Hansen et al. (US Publication No. 2014/0245496) and Liu et al. (US Publication No. 2015/0225755).
Kunjapur et al. describe a method of producing vanillic acid and vanillin from glucose via protocatechuic acid by culturing the E. coli RARE strain expressing cysE (L-serine O-acetyltransferase, an enzyme of the L-cysteine biosynthetic pathway) and O-methyltransferase (an enzyme for the biosynthesis of vanillic acid) (abstract; Figures 1, 3 and 4; Table 1, and page 7).  The E. coli cells are cultivated with a carbon source (glucose), resulting in the conversion of protocatechuic acid (a precursor) into vanillic acid in a reaction mixture, and accumulating and collecting vanillic acid (last paragraph page 13 to page 14).  The vanillic acid can be converted to vanillin (Figure 1).  The E. coli RARE strain comprises deletion of an alcohol dehydrogenase gene (∆yjgB), which is involved in formation of by-products of vanillic acid (Table 2).
Kunjapur et al. do not describe the use of a Corynebacterium glutamicum host cell.
Hansen et al. describe the use of recombinant microorganisms to produce vanillin and vanillin beta-D-glucoside (abstract; paragraph [0003]).  Suitable host cells include Escherichia coli and species of the genus Corynebacterium (paragraphs [0130]-[0131]).  Corynebacterium glutamicum is known member of the genus Corynebacterium (see, for example, paragraph [0125]).
It would have been obvious to have used a Corynebacterium host cell, such as Corynebacterium glutamicum, as the transformed host cell of Kunjapur et al. because Hansen et al. teach that recombinant C. glutamicum is an appropriate host cell for the production of vanillin.
Neither Kunjapur et al. nor Hansen et al. describe a recombinant microorganism with enhanced activity of methionine adenosyltransferase.
Liu et al. describe the production of ergothioneine (an objective substance) by transformed cells (abstract).  Host cells such as bacteria, including E. coli, are transformed with genes encoding enzymes of the ergothioneine synthesis pathway as well as SAM synthetase (i.e., methionine adenosyltransferase) (paragraphs [0007]-[0023]; [0039]; [0049]-[0050]; [0060]).  The transformed cells are cultured in a medium which supports growth (i.e., it contains a carbon source) and ergothioneine produced by the cells can be recovered (paragraphs [0011]-[0015]; [0019]-[0023]; [0107]-[0111]; [0133]).  The culture medium can be supplemented with precursors such as cysteine, histidine, hercynine or methionine (paragraphs [0020]; [0061]; [0099]).  The host cells can be transformed with an metK gene encoding SAM synthetase (paragraph [0071]).
It would have been obvious to have included additional copies of the metK gene encoding methionine adenosyltransferase in the recombinant host cell of Kunjapur/Hansen because Liu et al. teach that enhanced synthesis of an objective substance which is dependent upon the presence of S-adenosylmethionine can result if the expression of methionine adenosyltransferase is enhanced and both vanillic acid and ergothioneine are objective substances whose synthesis is dependent upon the presence of S-adenosylmethionine.  In addition, since Liu et al teach that the addition of precursors such as cysteine, histidine, hercynine or methionine to the culture medium can be beneficial at increasing production of the objective substance, it would have been obvious to have added precursors such as cysteine, methionine or protocatechuic acid to the Kunjapur et al. culture medium because these substances are also needed for the synthesis of the objective substance vanillic acid.

Claims 1, 6-12, 14, 15, 19, 20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Hansen et al. (US Publication No. 2014/0245496), Liu et al. (US Publication No. 2015/0225755) and UniProt Accession No. METK_CORGL (published 01 October 2000).
Kunjapur et al., Hansen et al. and Liu et al. have been discussed above.  None of those references describes the use of a methionine adenosyltransferase having SEQ ID NO: 162.
UniProt Accession No. METK_CORGL describes the amino acid sequence of methionine adenosyltransferase from Corynebacterium glutamicum which is 100% identical with SEQ ID NO: 162 of the present application.
It would have been obvious to have used the UniProt methionine adenosyltransferase in the transformed cells of Kunjapur/Hansen/Liu because it would have been the simple substitution of one known element for another to obtain predictable results.

Claims 1, 6-9, 11, 12, 14, 15, 19, 20, 22-26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Hansen et al. (US Publication No. 2014/0245496), Liu et al. (US Publication No. 2015/0225755), and Ruckert et al. (BMC Genomics 2008, 9: 483).
Kunjapur et al., Hansen et al. and Liu et al. have been discussed above.  None of those references describes increasing the activity of cysR, cysI or fpr2.
Ruckert et al. describe the ability of the cysR gene to upregulate the transcription of genes involved in the synthesis of cysteine such as cysI and fpr2 (abstract; Sections 3.2-3.5 age pages 10-13; Figure 7).
It would have been obvious to have increased the expression of the cysR gene as well as the cysI and/or fpr2 genes in the C. glutamicum host cell of Kunjapur/Hansen/Liu/ because Kunjapur et al. teach the desirability of cysteine availability for the production of vanillic acid and Ruckert et al. teach that cysR upregulates the transcription of genes involved in the synthesis of cysteine and that cysI and fpr2 are two of the structural genes involved in cysteine biosynthesis.

Claims 1, 6-9, 11, 12, 14, 15, 19-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Hansen et al. (US Publication No. 2014/0245496), Liu et al. (US Publication No. 2015/0225755) and Venkitasubramanian et al. (Enzyme and Microbial Technology, 42: 130-137, 2008).
Kunjapur et al., Hansen et al. and Liu et al. have been discussed above.  None of those references describes increasing the activity of phosphopantetheinyl transferase in a recombinant host cell.
Venkitasubramanian et al. teach that phosphopantetheinyl transferase enhances the activity of carboxylic acid reductase, which is the enzyme that converts vanillic acid to vanillin (abstract; Scheme 1).
It would have been obvious to have enhanced the activity of phosphopantetheinyl transferase in the transformed cells of Kunjapur/Hansen/Liu because Venkitasubramanian et al. teach that such enhanced activity would be expected to result in an increase of vanillin production.

Response to Arguments
On page 11 of the response, Applicant has argued that the 103 rejections are inappropriate because “paragraph [0061] of Liu discloses that the cell culture media can be further supplemented with methionine, clearly suggesting the use/need for methionine. In addition, paragraph [0171] of Liu discloses that methionine will be included as an additional medium supplement. That is, it is apparent that use of SAM synthase in Liu is based on the premise of methionine (Met) addition to the culture medium. In other words, contrary to the Office Action's assertion, Liu does not indicate that methionine supplementation of the culture medium is not required for enhanced SAM production if the host cell has been transformed with a gene encoding SAM synthetase. According to Kunjapur, addition of methionine and enhanced expression of the methionine biosynthetic system improves SAM availability and vanillic acid production (see Abstract), and hence, it would have been clear to the person of ordinary skill in the art that the bottleneck step in the supply of SAM is not conversion of methionine to SAM, but the actual supply of methionine, which is the preliminary step of the conversion.”
The argument is not convincing because Liu et al. explicitly teach that methionine supplementation of the culture medium is not required for enhanced SAM production if the host cell has been transformed with a gene encoding SAM synthetase.  See, for example, paragraphs [0060]-[0061].  Thus, while the culture medium can be supplemented with methionine to further enhance SAM production, such a supplementation is not required for an increase in SAM production.  A host cell transformed with a gene encoding SAM synthetase is able to achieve enhanced synthesis of a desired product such as ergothioneine without adding methionine to the culture medium.  Transformation of the host cell with a SAM synthetase gene is, therefore, highly advantageous since the culture medium need not be supplemented with an expensive substance such as methionine.
On page 11 of the response, Applicant has argued that the 103 rejections are inappropriate because “[C]laim 1 now recites that the microorganism is a coryneform bacterium. Kunjapur relates to a relationship between SAM biosynthesis and vanillin biosynthesis in E. coli. E. coli and a coryneform bacterium are different organisms having different characteristics, such as different metabolic pathways. Hence, even referring to Kunjapur, the person of ordinary skill in the art would not have understood that increased availability of SAM would be effective for vanillic acid production in a coryneform bacterium.”  The argument is not convincing because all 103 rejections include the teachings of Hansen et al. which explicitly discloses that a recombinant Corynebacterium host cell is an appropriate host cell for the production of vanillin.

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652